DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 76-77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2021. Claims 68-75 and 78-87 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-75 and 79-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites the composition of C, Si, V and Ti without reciting the balance of the substrate. One of ordinary skill in the art would not understand what kind of substrate material is used. Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 68-70, 75, 79-85 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (US 2014/0014236, hereinafter “Nozaki”) and further in view of Kato (Thin solid film, 1998, Vol 319, Page 132-139, hereinafter “Kato”).
Regarding claims 68-70 and 75, Nozaki teaches a method for forming a coating on a substrate, comprising: (a) making a hot-rolled steel having grain size of 200 µm or less ([0026]), which overlaps the recited grain size ASTM 1 to ASTM 30 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Nozaki discloses that the steel contains 0.02-0.5 mass% C, 0.001-4 mass% Si, 0.001-4 mass% Mn, 0.001-1 mass% V, 0.001-0.2 mass% Ti and the balance is Fe ([0092] to [0113]), which overlaps the recited composition in claims 68-70  and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Nozaki further discloses that 
Nozaki is silent on the grain size of the coating. Kato teaches a galvannealed steel (Abstract). Kato discloses that the Fe-Zn coating has a grain size of 0.5-3 µm (Fig. 6), which meets the limitation that the coating has a grain size greater than about ASTM 6 recited in claim 68. It’s well-known to one of ordinary skill in the art that galvannealed coating is used to improve the corrosion resistance of the steel. Thus, it would be obvious to one of ordinary skill in the art to coat the steel with a Fe-Zn coating having a grain size of 0.5-3 µm as taught by Kato in the process of Nozaki would be able to make a galvannealed steel with improved corrosion resistance as disclosed by Kato.
Regarding claim 79-81, Nozaki in view of Kato discloses that the annealing temperature is 773K (Abstract), i.e. 500 ºC, which meets the limitations recited in claim 79. Performing galvannealing at a temperature greater than the ferrite to austenite transformation temperature is well-known to one of ordinary skill in the art. Thus, claims 80-81 are obvious over Nozaki in view of Kato.
Regarding claims 82-84, Nozaki discloses that the steel contains 0.02-0.5 mass% C, 0.001-4 mass% Si, 0.001-4 mass% Mn, 0.001-1 mass% V, 0.001-0.2 mass% Ti and the balance is Fe ([0092] to [0113]), which meets the limitations recited in claims 82-84.
Regarding claim 85, after galvannealing of Nozaki, cooling is expected.
.
Allowable Subject Matter
Claims 71-74, 78 and 86 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733